Citation Nr: 0713560	
Decision Date: 05/08/07    Archive Date: 05/17/07	

DOCKET NO.  05-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for left leg peripheral 
vascular disease, claimed as secondary to the service-
connected residuals of a left leg shell fragment wound.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
December 1969.  For service in the Republic of Vietnam, he 
was awarded the Combat Infantryman Badge and the Purple Heart 
Medal, among others.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for left leg claudication as secondary to the 
veteran's service-connected left leg shell fragment wound.  
Because the RO had failed to issue a Statement of the Case on 
this issue after receipt of a Notice of Disagreement, the 
Board remanded the issue for compliance with appellate 
procedures, consistent with Manlincon v West, 12 Vet. App. 
238 (1999), for the issuance the requisite Statement of the 
Case.  The RO did so on appeal in compliance with the Board's 
remand.  Stegal v. West, 11 Vet. App. 268 (1998).  This issue 
was not formally in appellate status to the Board until after 
he had been issued a Statement of the Case in March 2005, and 
he replied with a Substantive Appeal received that same 
month.  The case is not ready for appellate review and must 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

The veteran contends that his left leg peripheral vascular 
disease (PVD), claudication with reduced blood circulation, 
is directly attributable to his service-connected shell 
fragment wound injury received in combat service in Vietnam 
in February 1969.  The veteran has consistently claimed, in 
sworn testimony before two of the undersigned, that he 
recalls being informed by service physicians at the time he 
was treated for this wound that he might develop blood 
circulation problems later in life as a result.  He has, 
however, not submitted any competent clinical opinion to this 
effect.  

In May 2002, the veteran was provided a series of VA 
examinations.  One of these examinations for muscles 
indicated that this physician was unable to render an opinion 
as to any causal connection between the shell fragment wound 
and later onset of left leg claudication, and indicated he 
would request a consultation by a physician with expertise in 
vascular disease.  A subsequent one sentence, hand written 
notation in the claims folder the following month in June 
2002, states that the veteran's peripheral vascular disease 
has nothing to do with his remote leg injury, but it is 
entirely unclear whether or not this physician had access to 
or conducted a review of the clinical evidence on file, 
especially including the service medical records documenting 
contemporary treatment for the veteran's shell fragment wound 
in February 1969.  There is also no explanation of the basis 
of the opinion.  

The Board notes that service connection may be warranted for 
any disease or injury which is proximately due to or the 
result of a service-connected disease or injury in accordance 
with 38 C.F.R. § 3.310(a) (2005), but additionally, the US 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection may also be established when 
there is aggravation (a permanent increase in severity beyond 
ordinary progress) of a veteran's non-service-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. 
Brown, 7 Vet. App. 438, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable, but only for that degree of 
disability over and above the degree of disability existing 
prior to such aggravation.  

Finally, in the case of any veteran who engaged in combat 
with the enemy during a period of war, VA shall accept the 
sufficient proof of service connection of any disease alleged 
to have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation during service, and to that end, shall resolve 
every reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 1154 (West 2002).

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, as the veteran has 
repeated on many occasions that he only 
received medical treatment with VA, 
copies of all records of the veteran's 
treatment with VA which are not already 
on file must be collected and added to 
the claims folder.  It does not appear 
that there are any records on file 
reflecting the veteran's treatment with 
VA after August 2003.   

2.  After completion of the above 
development, the veteran should be 
scheduled for a VA examination with a 
medical doctor (M.D.) with expertise in 
peripheral vascular disease.  The claims 
folder must be made available to the 
doctor for review in conjunction with the 
examination.  Any diagnostic studies 
necessary or proper for the purpose of 
this examination should be conducted.  
After conducting a current examination, 
accomplishing any indicated diagnostic 
studies, and a thorough review of all of 
the treatment records on file from the 
time of the veteran's active military 
service forward, the examining physician 
is requested to provide an opinion as to 
whether it is more, less, or equally 
likely that the veteran's left leg 
peripheral vascular disease or 
claudication is causally related to his 
service-connected left leg shell fragment 
wound residuals.  If the doctor finds 
that there is no direct causal connection 
between the initial fragment wound of 
1969 and the subsequent onset of left leg 
peripheral vascular disease in or around 
1995, then the doctor must also provide 
an opinion as to whether it is more, 
less, or equally likely that the 
veteran's service-connected shell 
fragment wound in any way aggravates or 
increases the severity of the left leg 
peripheral vascular disease; and if so, 
he must provide an opinion as to the 
degree or percentage of aggravation over 
and above that which preexisted such 
aggravation.  A discussion of the 
relevant evidence with a complete 
explanation of the reasons and bases 
supporting all opinions provided is 
essential.  


Upon receipt of this report of 
examination, the RO should immediately 
review it for completeness in responding 
to the questions posed in this remand, 
and return it for corrective action if 
necessary. 

3.  After completing the above 
development, the RO should again review 
the issue remaining on appeal.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand.  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
ALAN S. PEEVY                                 ROBERT SULLIVAN
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals



	                         
___________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



